Title: Benjamin Harrison to Virginia Delegates, 8 August 1782
From: Harrison, Benjamin
To: Virginia Delegates


Editorial Note
This dispatch is concerned mainly with an unnamed ship and a number of persons identified only by their surnames or places of residence. Although Governor Harrison leaves the impression that he or the delegates had mentioned the episode in their earlier correspondence, they apparently had not done so and would not do so in the future. Only the file copy of each of the five letters sent between 29 June and 27 July by Harrison to the delegates survives, but his clerk seems to have entered the full text of each of these communications in the executive letter book, with the possible exception of the one of 11 July (Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds., The Papers of James
          Madison (5 vols. to date; Chicago, 1962——)., IV, 377–78; 385; 398–99; 402; 405–6; 412–13; 427; 430; 438–39; 446).
Unlike the others, that dispatch by ending abruptly suggests that the transcriber may have omitted a concluding paragraph which, in the recipient’s copy, perhaps informed the delegates about the libeled vessel and the persons mainly connected with its condemned cargo. This explanation would account for the evident belief of the governor in his dispatch of 8 August that the delegates were conversant with the case, even though it would not answer why the delegates, having received that dispatch, made no comment upon the matter in their letter of 20 August to him (q.v.). Alternative possibilities are that the subject was treated in an enclosure, now lost, in one of their customary weekly interchanges, or in a special letter, now missing, other than those routine dispatches.
 
Gentlemen.
Council Chamber, August 8th. 1782.
I have heard Burkes goods are condemn’d but Mr. King who seized them and to whom they all go by our Laws gave me to understand that he would give much the greater part of them up to him if I had no objection to it. I applauded him much for his intentions and assured him tho’ he was a Public Officer neither myself nor any other Man of sensibility would think him wrong for doing it. If he should forget his promise which I do not think he will, I will remind him of it and endeavour to prevail on him to keep it. Mr Meads or Mr. Nelson’s reflections on the Gentlemen in trade at Petersburg are injurious and unjust, several of them took great pains to persuade Burke to go down and enter his goods, assuring him they thougt he might do it with safety, but could not prevail on him. The recruiting service is not yet begun [.] the success we meet with shall be communicated as soon as I am informed of it. I am with respect Gentn. your’s &c.
B.H.
